OPINION OF THE COURT ON REHEARING. HANNA, J.- — A rehearing of' this cause was granted, upon the question as to whether or not appellant had been deprived of his constitutional right, not to be “compelled to testify against himself in a criminal proceeding.” The Court, upon a reconsideration of the case upon the motion for rehearing, entertained grave doubt as to the admissibility of the statements of the defendant, because of his having been called upon by the Justice of the Peace and ex-officio coroner to make a statement of the facts, under which he took the life of the deceased, the defendant a,t the time being under arrest, charged with the crime, notwithstanding the fact that the Justice of the Peace testified that the statement had been voluntarily made, because such official qualified his statement by saying, “because I asked him the questions.” In the argument, on rehearing, the question has been ably presented by the learned counsel for appellee, but upon a re-examination of the record in the case, we $nd that thq question is not before the Court for consideration, and need not be determined, because the alleged error was not pointed out by appellant in his motion for new trial. The only specification of error in his motion for new trial, which could be considered as in any manner attempting to raise the question is the following: “Because the Court erred in overruling each and every objection made by the defendant’s counsel in the progress of tbe trial when the witnesses were examined', to which counsel for defendant duly excepted.” This was not sufficient to call to the attention of the trial court, its alleged error in admitting in evidence the' statement or confession of defendant, and under the rule announced in the case of State v. Eaker, 131 Pac. 489, decided at the present term of this Court, the question will: not be considered by the Court. For the reasons stated the former opinion will .be adhered to, and it is so ordered.